                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 H&H WHOLESALE SERVICES, INC.,
 HOWARD GOLDMAN, and
 DAVID GULAS,                                       Case No. 2:17-cv-13422-LJM-APP
                                                    Honorable Laurie J. Michelson
        Plaintiffs,

 v.

 KAMSTRA INTERNATIONAL, B.V. d/b/a
 HOLLAND TRADING GROUP,

        Defendant.


                        OPINION AND ORDER
        DENYING DEFENDANT’S MOTION FOR RECONSIDERATION [51]


       The old saying, “if at first you don’t succeed, try, try, try again,” William Edward Hickson,

The Singing Master (1836), is not always the best way to proceed in litigation. Here, Kamstra

International filed a motion to dismiss on a host of grounds. Although H&H Wholesale Services’

Vendor Agreement explicitly stated that this Court was an appropriate forum for H&H to sue

Kamstra, Kamstra argued that the Vendor Agreement was not enforceable, and, if that were not

the case, then H&H abandoned the Vendor Agreement, and, if that were not the case, then Kamstra

terminated the Vendor Agreement, and, if that were not the case, then the parties reached a later

agreement that superseded the Vendor Agreement. This Court thoroughly studied and explicitly

addressed those and other issues. H&H Wholesale Servs., Inc. v. Kamstra Int’l, B.V.,

— F. Supp. 3d —, No. 217CV13422, 2019 WL 78892 (E.D. Mich. Jan. 2, 2019). As relevant for

present purposes, the Court found that H&H had made a prima facie showing that the Vendor

Agreement permitted this Court to exercise personal jurisdiction over Kamstra and that it was

plausible that the Vendor Agreement was enforceable. Now Kamstra asks this Court to reconsider
those determinations and, in doing so, again makes a host of arguments. As is detailed below,

Kamstra has not only failed to show that that this Court’s prior decision rests on an indisputable

mistake that, if corrected, would result in a different outcome, see E.D. Mich. LR 7.1(h)(3), many

of Kamstra’s arguments for reconsideration are mistaken.

       Start with Kamstra’s claim that this Court “erred in finding that the Vendor Agreement is

a distribution/distributorship agreement that is not ‘a contract for the sale of goods.’” (ECF No.

51, PageID.1048.) This argument relates to Kamstra’s belief that the Vendor Agreement is “a

contract for the sale of goods” as that phrase is used in the statute-of-frauds provision, Mich. Comp.

Laws § 440.2201, yet does not meet that statute’s demand for a written quantity term. In support

of this basis for reconsideration, Kamstra distinguishes the Vendor Agreement from the

distribution agreements in Wolverine World Wide, Inc. v. Wolverine Canada, Inc., 653 F. Supp.

2d 747 (W.D. Mich. 2009), and Lorenz Supply Co. v. Am. Standard, Inc., 300 N.W.2d 335 (Mich.

Ct. App. 1980). (See ECF No. 51, PageID.1048–1049.)

       This argument does not warrant altering this Court’s prior opinion and order. Contrary to

Kamstra’s characterization of this Court’s opinion (ECF No. 51, PageID.1048), the Court never

held that the Vendor Agreement was (or was not) a “distribution/distributorship agreement.” And

this Court did not cite Wolverine. And this Court never claimed that the Vendor Agreement made

Kamstra a “preferred” distributor like the contract in Lorenz. This Court cited Lorenz to show that

absence of an obligation to sell or buy suggests that an agreement is not “a contract for the sale of

goods” under § 440.2201. See Lorenz Supply Co. v. Am. Standard, Inc., 300 N.W.2d 335, 338

(Mich. Ct. App. 1980) (finding contract was not one for the sale of goods under § 440.2201 where

it did not require the plaintiff “to buy a certain quantity of goods or, indeed, to buy any goods from

the defendant in the future”).



                                                  2
       Moreover, this Court explained the nature of the Vendor Agreement. As indicated from the

text of the agreement (e.g., “in consideration of being considered a Vendor for H&H”), H&H

wanted to ensure that if it bought goods from one of its vendors, the goods would be accompanied

by certain warranties (e.g., “in original manufacturer’s packaging”). For each vendor that agreed

to the terms of the Vendor Agreement, H&H could add that vendor to its “rolodex” assured that

the vendor had agreed to all representations and warranties in the Vendor Agreement. That way

when H&H was looking to source a product, it only needed to flip through its rolodex and ask

about availability and price. H&H could make that streamlined inquiry knowing that any vendor

it chose from its rolodex had already agreed to, for example, sell products “in original

manufacturer’s packaging” and litigate disputes in Michigan.

       As another grounds for reconsideration, Kamstra says that in finding that the Vendor

Agreement was not “a contract for the sale of goods” under § 440.2201, this Court failed to

“distinguish between the ‘transaction in goods’ criteria for the general of Article 2 and the more

specific finding of a ‘contract for the sale of goods.’” (ECF No. 51, PageID.1053–1054.) Kamstra’s

argument proceeds this way: Article 2 of the UCC “applies to transactions in goods,” the Vendor

Agreement was a “transaction in goods,” the Vendor Agreement was thus subject to the provisions

of Article 2, one of the provisions of Article 2 is the statute-of-frauds provision, and so the Vendor

Agreement was subject to the statute-of-frauds provision.

       This argument is flawed. Article 2 of the UCC broadly applies to “transactions in goods”

while Article 2’s statute-of-frauds provision more narrowly applies to “a contract for the sale of

goods.” Kamstra acknowledges as much. (See ECF No. 51, PageID.1054 (citing Great Lakes

Exteriors, Inc. v. Dryvit Sys. Canada Ltd., No. 01-73173, 2002 WL 34381134, at *3 (E.D. Mich.

Sept. 12, 2002)).) Because “a contract for the sale of goods” is a subset of those contracts that are



                                                  3
“transactions in goods,” a contract may fall within the latter but without the former. See Monetti,

S.P.A. v. Anchor Hocking Corp., 931 F.2d 1178, 1185 (7th Cir. 1991) (“The fact that Article 2 . . .

[applies] to ‘transactions in goods,’ § 2–102, while its statute of frauds is limited to ‘contract[s]

for the sale of goods,’ § 2–201(1), could be thought to imply that the statute of frauds does not

cover every transaction that is otherwise within the scope of Article 2.”). Indeed, the Michigan

Supreme Court has expressly acknowledged this possibility. In Lorenz, the Michigan Supreme

Court found that the agreement at issue was not “a contract for the sale of goods” as that phrase is

used in the statute-of-frauds provision while noting that the “agreement may fall within the broader

category of ‘transactions in goods.’” Lorenz Supply Co. v. Am. Standard, Inc., 358 N.W.2d 845,

847 n.8 (Mich. 1984); see also Lorenz, 358 N.W.2d at 853 (Brickely, J.) (“I have no difficulty in

finding the distributorship agreement in question to be subject to Article 2 of the UCC. The more

difficult and separate question is the applicability of the Statute of Frauds . . . . I see it as a separate

question because the term ‘contract for the sale of goods’ is clearly more restrictive than the term

‘transaction in goods’.”). Thus, it might follow that all “contract[s] for the sale of goods” are

“transactions in goods”; but it does not follow that all contracts that are “transactions in goods”

are “contract[s] for the sale of goods.” The Court’s logic was based on the former. Indeed, the

Court never said one way or the other whether Article 2 provisions other than the statute of frauds

might apply to the Vendor Agreement.

        In resisting this relationship between “transaction in goods” and “a contract for the sale of

goods,” Kamstra cites Imaging Fin. Servs., Inc. v. Lettergraphics/Detroit, Inc., 178 F.3d 1294

(table), 1999 WL 115473 (6th Cir. Feb. 9, 1999). While Imaging could be read to say that if a

contract concerns a “transaction in goods” it is also a “contract for sale” (Kamstra’s desired

relationship), it appears that the appellant in Imaging argued that Article 2—in its entirety—did



                                                     4
not apply to the lease agreement at issue. See 1999 WL 115473, at *4 (“Lettergraphics claims that

the transaction at issue is a lease and not a sale, thus removing it from the ambit of the U.C.C. and

allowing application of the longer statute of limitations under Michigan general contract law.”

(emphasis added)). It is thus unclear whether the Court of Appeals was forced to draw a distinction

between “transactions in goods” and a “contract for sale”—it only had to decide whether the lease

was a “transaction in goods” to address the appellant’s argument. In any event, Imaging is non-

binding precedent so it cannot possibly show a “palpable defect” in this Court’s opinion. Carhartt,

Inc. v. Innovative Textiles, Inc., 356 F. Supp. 3d 657, 661 (E.D. Mich. 2018) (“A ‘palpable defect’

is a defect that is obvious, clear, unmistakable, manifest or plain.”).

       Kamstra next claims that “[t]his case is not any different than Acemco, Inc. v. Olympic Steel

Lafayette, Inc., 2005 WL 2810716, at *3 (Mich. Ct. App. Oct. 27, 2005) which the Court

acknowledges, but does not distinguish.” (ECF No. 51, PageID.1051.)

       But, again, a non-binding decision cannot possibly show that this Court’s decision rested

on unmistakable error that, if corrected, would result in a different outcome. More importantly, the

contract at issue in Acemco specified the products that would be purchased, the price at which they

would be sold, and provided that the seller would sell to buyer whatever quantities the buyer

specified. 2005 WL 2810716, at *1. As explained, the Vendor Agreement mentioned no products,

mentioned no prices, and did not obligate Kamstra to sell H&H anything. Thus, the fact that the

agreement in Acemco was “a contract for the sale of goods” subject to § 440.2201 does nothing to

undermine this Court’s decision that the Vendor Agreement was not such a contract.

       Before turning to Kamstra’s other arguments for reconsideration, the Court notes that not

one of the above arguments addresses this Court’s alternate holding. In particular, this Court found

that “the Vendor Agreement is not a ‘contract for the sale of goods’ as that phrase is used in



                                                  5
Michigan Compiled Laws § 440.2201 or, if it is such a contract, it is not one that is unenforceable

for lack of a quantity term.” 2019 WL 78892, at *7 (emphasis added). So even if the above

arguments were persuasive, none would justify changing the outcome.

       Kamstra next claims that the Vendor Agreement is not enforceable because H&H never

signed it. (ECF No. 51, PageID.1058.) According to Kamstra, Hamilton Foundry & Mach. Co. v.

Int’l Molders & Foundry Workers Union of N. Am., 193 F.2d 209 (6th Cir. 1951), says “‘the

general rule is settled that an unsigned contract can not be enforced by either of the parties.’” (ECF

No. 51, PageID.1058 (quoting Hamilton Foundry, 193 F.2d at 213–14).)

       Kamstra misquotes Hamilton Foundry. More completely, it says, “the general rule is settled

that an unsigned contract can not be enforced by either of the parties, however completely it may

express their mutual agreement, if it was also agreed that the contract should not be binding until

signed by both of them[.]” 193 F.2d at 213–14 (emphasis added). Or, restated, the general rule is

that if the parties agree that there will not be a binding contract until the contract is signed by both

of them, the unsigned contract cannot be enforced by either of the parties. See Laurence C. Smith

& Laura C. Smith v. Onyx Oil & Chem. Co., 218 F.2d 104, 108 (3d Cir. 1955); Loloee v. Ali, No.

284881, 2010 WL 1330663, at *5 (Mich. Ct. App. Apr. 6, 2010).

       Indeed, it is well settled that a contract merely requires offer and acceptance (and

consideration) and thus can be formed without signatures—indeed, a contract can be formed

without any writing at all.

       And here, H&H made a prima facie showing of offer and acceptance. Gulas sent a copy of

H&H’s Vendor Agreement to Haaijer, the Kamstra sales manager with whom he had been

working. The Vendor Agreement was not a draft. And no evidence suggests that Gulas invited

negotiation of the Vendor Agreement’s terms. The first line of the Vendor Agreement states, “By



                                                   6
signing below, the Vendor [Kamstra] agrees to all of the following in consideration of being a

Vendor for H&H, sales to H&H and other good and valuable consideration . . . .” (ECF No. 40,

PageID.827.) And the Vendor Agreement is bookended with a similar statement:




(ECF No. 40, PageID.829.) So a reasonable fact finder could find that the Vendor Agreement was

an offer. See Kloian v. Domino’s Pizza L.L.C., 733 N.W.2d 766, 770 (Mich. Ct. App. 2006) (“An

offer is defined as the manifestation of willingness to enter into a bargain, so made as to justify

another person in understanding that his assent to that bargain is invited and will conclude it.”

(internal quotation marks omitted)).

       And a reasonable fact finder could find acceptance. See Brown Mtg. Co. v. Ziomek, 692

N.W.2d 388 (Mich. Ct. App. 2004) (“[A]n acceptance sufficient to create a contract arises where

the individual to whom an offer is extended manifests an intent to be bound by the offer, and all

legal consequences flowing from the offer, through voluntarily undertaking some unequivocal act

sufficient for that purpose.”). Haaijer wrote his name under the “all of the Terms and Conditions

contained herein are accepted and affirmed” language and then emailed a copy of the agreement

back to Gulas. (ECF No. 15, PageID.177.) Kamstra makes much of the fact that Haaijer name is

printed rather than cursive. But Haaijer printed his name on the very line asking for his assent.


                                                 7
       This case is analogous to Remark, LLC v. Adell Broadcasting Corporation. There, Adell

drafted a settlement agreement and Remark signed and returned it to Adell; Adell never signed the

agreement; but Adell’s draft was an offer and Remark’s signature and return an acceptance; so

there was a binding contract. See Remark, LLC v. Adell Broad. Corp., 702 F.3d 280, 284 (6th Cir.

2012); see also Loloee, 2010 WL 1330663, at *5.

       As a related basis for reconsideration, Kamstra argues that the Vendor Agreement was not

an offer that could be accepted but a mere “invitation to deal.” (ECF No. 51, PageID.1043, 1057.)

The prior paragraph on offer and acceptance addresses this argument. And, in any event, just about

the only thing Kamstra does to develop its mere-invitation-to-deal argument is cite Compass Auto.

Grp., LLC v. Denso Mfg. Tennessee, Inc., No. 12-10919, 2013 WL 655112 (E.D. Mich. Feb. 22,

2013). But again, non-binding decisions cannot establish a palpable defect—and that is doubly

true for non-binding decisions that are readily distinguishable. In Compass, the document in

question was labeled “request for quotation” and explicitly stated “inquiry only” and “not an

order.” Id. at *1. Here, the document in question was labeled “Vendor Agreement” and, as

discussed, starts and ends with the language expressly asking for Kamstra’s assent.

       Kamstra next argues that even if the parties at one point agreed to the terms and conditions

of H&H’s Vendor Agreement, the parties later agreed to Kamstra’s terms and conditions. (See

ECF No. 51, PageID.1059–1063.) Kamstra acknowledges that H&H’s Vendor Agreement states,

“No waiver, alteration or modification of these terms and conditions . . . shall be valid unless

accepted in writing and signed by an authorized representative of H&H.” (ECF No. 40,

PageID.829 (emphasis added).) But, Kamstra argues, Gulas, as H&H’s authorized representative,

signed three documents containing a reference to Kamstra’s terms and conditions: “To all

agreements whereby we [Kamstra] act as seller our general terms and conditions of sale, delivery



                                                8
and payment apply, and to all agreements whereby we act as buyer our general terms and

conditions of purchase apply, which you have received from us, and which are also deposited at

the commercial register and published at www.hollandtradinggroup.com. We expressly reject the

applicability of your [H&H’s] terms and conditions.” The three signed documents to which

Kamstra refers are (1) a 2014 customer form, (2) a 2016 customer form, and (3) a sales order

confirmation.

       Start with the sales order confirmation. Kamstra is correct that the sales order confirmation

was for an order of Abbott strips and that mispackaged Abbott strips are at the root of this case.

And Kamstra is correct that Gulas signed the sales order confirmation. And Kamstra is correct that

the document contained the two-sentence boilerplate quoted in the prior paragraph, i.e.,

“Kamstra’s Terms.”

       But, as this Court already explained in its prior opinion, the order reflected in the signed

sales order confirmation was never fulfilled. In particular, H&H explicitly pled that the Abbott

strips referenced in the signed sales order confirmation were never delivered. (ECF No. 22,

PageID.380–381, ¶¶ 26, 27.) Relying on H&H’s unequivocal factual assertion, this Court stated,

“H&H correctly points out that the Abbott strips covered by the signed sales order confirmation

were never shipped and never paid for. In other words, H&H correctly asserts that the transactions

covered by the two sales order confirmations that Gulas signed did not give rise to this case,” 2019

WL 78892, at *8.

       Kamstra says (no less than three times) this was error. In particular, it stresses that it

submitted an affidavit in connection with its Rule 12(b)(2) motion and the affidavit stated that the

order reflected in the signed sales order confirmation had been completed. (See ECF No. 51,

PageID.1045.)



                                                 9
       But Kamstra has confused the date format on the signed sales order confirmation. The sales

order confirmation for Abbott strips that Gulas signed bears the date “11-07-2016.” (ECF No. 15,

PageID.217.) Consistent with other sales order confirmations and invoices prepared by Kamstra

(see ECF No. 15, PageID.185 (“21-02-2014”), ECF No. 23, PageID.457 (“21-1-2017”), ECF No.

23, PageID.458 (“26-1-2017”)), “11-07-2016” was in day-month-year format. That format is

common outside the U.S. and, notably, Kamstra is a Dutch company. So the signed sales order

confirmation for Abbott stirps was dated July 11, 2016 (and not November 7, 2016). And it is this

July 2016 order that the Court stated was not fulfilled. Kamstra’s argument for reconsideration

appears to stem from the fact that there are invoices for Abbott strips bearing “7/11/2016” and

those orders were fulfilled. (See ECF No. 22, PageID.381 ¶ 30; ECF No. 23, PageID.452, 453.)

But those invoices were again in day-month-year format and thus were dated November 7, 2016.

As such, while Kamstra fulfilled those orders, that was not fulfillment of the “11-07-2016” sales

order confirmation that Gulas signed. So this Court’s statement that “the transactions covered by

the two sales order confirmations that Gulas signed did not give rise to this case,” 2019 WL 78892,

at *8, was not error.1

       That leaves the two customer forms—one from 2014 and one from 2016—as Kamstra’s

grounds for asserting that after the parties agreed to H&H’s terms and conditions, the parties agreed

to Kamstra’s terms and conditions. The problem with this argument is that neither Gulas nor

anyone else at H&H ever signed the 2014 or 2016 customer form. Kamstra disagrees and points




       1
          Even if Kamstra understandably confused “7/11/2016” with “11-07-2016,” that there
were separate July 2016 and November 2016 orders is evidenced by the fact that the orders are for
different quantities and for different total cost. In November 2016, H&H ordered and Kamstra
delivered 1,445 boxes of Abbott strips for a total of $79,475; in contrast, the signed July 2016 sales
order confirmation was for 10,000 boxes of Abbott strips for a total of $550,000. (Compare ECF
No. 23, PageID.452, 453, with ECF No. 15, PageID.217, 218.)
                                                 10
to Gulas’ printed or typed his name on these forms. (See ECF No. 51, PageID.1044, 1061–1063.)

After all, says Kamstra, Haaijer’s name on the Vendor Agreement was merely printed just like

Gulas’ on the two customer forms. (See ECF No. 51, PageID.1043.)

       This argument overlooks significant, material differences in H&H’s Vendor Agreement

and Kamstra’s customer forms. The 2014 customer form was just that—a form. True, at the

bottom, in fine print, it contained Kamstra’s Terms. But it was still much more a form than an

agreement. (See ECF No. 15, PageID.179–180.) The 2014 customer form asked for H&H’s

address, its email, its bank, a contact in the purchase department, and a contact in the financial

department. (See id.) Gulas’ hand-printed name appears in the box for the purchase-department

contact. (See id.) In contrast, Haaijer’s hand-printed name was under a block of text stating that

“Vendor [Kamstra] certifies that the undersigned is authorized to execute this Agreement on behalf

of Vendor and that the foregoing statements are true and correct, accepted and agreeable to the

undersigned Vendor and all of the Terms and Conditions contained herein are accepted and

affirmed.” (ECF No. 40, PageID.829.) Haaijer’s printed name on the Vendor Agreement is thus

very different than Gulas’ printed name on the 2014 customer form.

       The 2016 customer form is an even weaker grounds for reconsideration. True, as Kamstra

asserts, Gulas typed his name in response to the field “Operational contact person, name.” (ECF

No. 15, PageID.211.) But the end of the 2016 customer form looks like this:




                                               11
(ECF No. 15, PageID.212.) As is apparent, Gulas left the portion of the form asking for his and

H&H’s assent to Kamstra’s “terms and conditions of sale” completely blank. And given that Gulas

completed other portions of the 2016 customer form, the omission was likely intentional. So it is

more reasonable to infer that Gulas was rejecting, rather than accepting, any offer that Kamstra

was making. Just the opposite is true of Haaijer and the Vendor Agreement.

       In sum, none of the three documents that Kamstra claims Gulas signed—the 2014 customer

form, the 2016 customer form, or the sales order confirmation—show that this Court made an

“incorrect assumption,” was “incorrect,” or was “not correct.” (ECF No. 51, PageID.1043–1046.)

       Having considered another round of extensive arguments by Kamstra, the Court adheres to

its prior determination that “at this stage of the case, H&H may rely on the Vendor Agreement to

establish personal jurisdiction,” H&H Wholesale, 2019 WL 78892, at *10. And, insofar as Kamstra

has sought reconsideration of this Court’s Rule 12(b)(6) ruling, the Court adheres to its prior

determination “that it is at least plausible that the Vendor Agreement is enforceable, that H & H




                                               12
did not abandon that agreement, Kamstra did not terminate it, and the parties did not mutually

agree to terms that supersede it,” id. at *10.

       Kamstra’s motion for reconsideration is DENIED.

       SO ORDERED.

                                                 s/Laurie J. Michelson
                                                 LAURIE J. MICHELSON
                                                 UNITED STATES DISTRICT JUDGE

Date: May 21, 2019




                                       CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
on this date, May 21, 2019, using the Electronic Court Filing system.


                                                 s/William Barkholz
                                                 Case Manager




                                                   13
